
	

113 S55 IS: To prohibit Members of Congress and the President from receiving pay during Government shutdowns.
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 55
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mrs. Boxer (for herself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To prohibit Members of Congress and the
		  President from receiving pay during Government shutdowns.
	
	
		1.Prohibition on pay during Government
			 shutdown
			(a)In generalMembers of Congress and the President shall
			 not receive basic pay for any period in which—
				(1)there is more than a 24-hour lapse in
			 appropriations for any Federal agency or department as a result of a failure to
			 enact a regular appropriations bill or continuing resolution; or
				(2)the Federal Government is unable to make
			 payments or meet obligations because the public debt limit under section 3101
			 of title 31, United States Code, has been reached.
				(b)Retroactive pay prohibitedNo pay forfeited in accordance with
			 subsection (a) may be paid retroactively.
			
